Waterman, J. Appellee filed in the court below his bill asking for the reformation of a deed. The testimony prodnced upon the hearing was very conflicting; the witnesses appeared and were examined in open court, and the decision of the case depended entirely upon the view which should be taken of the evidence. We see no sufficient reason for interfering with: the conclusion reached by the chancellor. His opportunity for ascertaining the truth, and for arriving at a correct determination, was better than ours, and although we might not think as did he concerning what the real facts of the case were, we see nó such preponderance of evidence as will warrant us in doing otherwise than affirming the decree of the Superior Court. ' Decree affirmed.